Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is responsive to the appeal brief filed 8/16/2021. Claims 1, 3 – 17 are pending in this application.

Response to Arguments
Upon further consideration 35 USC 103 rejection of claims 1, 3 – 4, 6 - 11 and 13 are withdrawn. Regarding claim 5 is interpreted to claim the species shown in figures 12 – 14 and the 35 USC 112(a) rejection of claim 5 is withdrawn.
Regarding the drawing objection, the original disclosure describes an embodiment with the pilot valve as pinch valve. The amended drawings and specification filed 3/10/2021 is entered and the drawing objection is withdrawn.
Examiner is interpreting the limitation “the main housing” to be element 26 described in the drawings.

Information Disclosure Statement
The information disclosure statement filed 10/28/2021 is acknowledged by the examiner.

Allowable Subject Matter
Claims 1, 3 – 17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 12 and 14, prior art does not make obvious the claim limitation “the pilot valve (8) including a main body (9) on which a pilot valve inlet (10) and a pilot valve outlet (11) are formed, the pilot valve inlet (10) is, via the pilot valve (8), selectively connectable to the pilot valve outlet (11) and separable therefrom, and the main body (9) is inserted into the pilot valve receptacle (12) in an insertion direction (13); wherein the pilot valve receptacle (12) has an inflow (14) corresponding to 
Examiner is interpreting the claim to mean the pilot valve main body includes both the pilot valve inlet and the pilot valve outlet channels. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umashankar Venkatesan, whose telephone number is (571)270-5602.  The examiner can normally be reached Monday - Friday (8:30 AM - 5:30 PM Eastern Time). 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at (571)272-6007, Craig Schneider can be reached at (571)272-3607 and Ken Rinehart can be reached (571)272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/UMASHANKAR VENKATESAN/
Primary Examiner, Art Unit 3753